Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are canceled. 
Claims 11-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 11, the applicant argument persuasive and the closest prior art reference Lemmen et al. (2016/0064160) discloses “commutation cell (ECC) is a four-port, four switch cell that allows for bidirectional energy transport in two orthogonal directions throughout the cell. By cascading multiple cells, a multilevel converter can be constructed with a high number of levels. The voltage across each cell capacitor can be adjusted independently of the load, resulting in high flexibility in output levels”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, when the first semiconductor switch is switched to conducting and the second semiconductor switch is switched to non-conducting, a current is allowed to flow from the secondary energy storage to the inductor, charging the inductor, via the first semiconductor switch, after which; when both the first semiconductor switch and the second semiconductor switch are switched to non-conducting, a current is allowed to flow from the charged inductor to the primary energy storage, charging the primary energy storage, via the second antiparallel diode; when the first semiconductor switch is switched to non-conducting and the second semiconductor switch is switched to conducting, a current is allowed to flow from the primary energy storage to the inductor, charging the inductor, via the second semiconductor switch and further Lemmen Figure 20 has diodes in both directions, and fig 2 shows the diodes (of S4n-3, S4n-1) both pointing left. The only thing missing from figure 2 is another energy storage to the left terminals a and b.

With respect to independent claim 20, the applicant argument persuasive and the closest prior art reference Lemmen et al. (2016/0064160) discloses “commutation cell (ECC) is a four-port, four switch cell that allows for bidirectional energy transport in two orthogonal directions throughout the cell. By cascading multiple cells, a multilevel converter can be constructed with a high number of levels. The voltage across each cell capacitor can be adjusted independently of the load, resulting in high flexibility in output levels”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, charging the primary energy storage, via the second antiparallel diode which is antiparallel to the second semiconductor switch; and further Lemmen Figure 20 has diodes in both directions, and fig 2 shows the diodes (of S4n-3, S4n-1) both pointing left. The only thing missing from figure 2 is another energy storage to the left terminals a and b.

With respect to independent claim 27, the applicant argument persuasive and the closest prior art reference Lemmen et al. (2016/0064160) discloses “commutation cell (ECC) is a four-port, four switch cell that allows for bidirectional energy transport in two orthogonal directions throughout the cell. By cascading multiple cells, a multilevel converter can be constructed with a high number of levels. The voltage across each cell capacitor can be adjusted independently of the load, resulting in high flexibility in output levels”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, when both the first semiconductor switch and the second semiconductor switch are switched to non-conducting, a current is allowed to flow from the charged inductor to the secondary energy storage, charging the secondary energy storage, via the first antiparallel diode; and further Lemmen Figure 20 has diodes in both directions, and fig 2 shows the diodes (of S4n-3, S4n-1) both pointing left. The only thing missing from figure 2 is another energy storage to the left terminals a and b.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836